DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s)1-2, 5-7, 13-14, 16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Picchione U.S. Patent No. (4,216,547) in view of Lipov U.S Patent No. (4,862,523).
With respect to claim 1, Picchione discloses a garment (16) arranged for enveloping at least in part an articulating joint of a human body (as shown in fig.1 the garment is being worn in phantom on the lower extremities of the user) and ([Col.3], lines 23-27), the articulating joint having at least one natural ligament (such as the knee, as shown in fig.1 which has natural ligament of the joint), the garment comprising one or more tension members or flexible non-path (24-25-27-29-33-35-26) within or on a matrix of a garment material, the corresponding predetermined paths spatially relating the one or more tension members to the at least one natural ligament of the joint ([Col.4], lines 7-20) and (fig.1 showing the knee which has natural ligament of the joint).
Picchione substantially discloses the invention as claimed except at least one of the tension members comprising a closed loop.  
Lipov however, teaches in an analogous art a garment (10) arranged for enveloping at least in part an articulating joint of a human body (as shown in figs.1 and 3 the garment is being worn in phantom on the lower extremities of the user),  the articulating joint having at least one natural ligament (such as the knee, as shown in fig.1 which has natural ligament of the joint), the garment comprising one or more tension members (14 and 15) each disposed longitudinally along a corresponding predetermined curved three-dimensional spatial path, wherein the at least one of the tension members comprising a closed loop (as shown in figs.1-3).
In view of the teachings of Lipov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tension members of Picchione by incorporating at least one of the tension members comprising a closed loop for providing uplifting support to the anatomy of the user as well to provide a more uniform distribution of supporting force to the anatomy of the user ([Col.2], lines 39-46) of Lipov.  
  With respect to claim 2, the combination of Picchione/Lipov substantially discloses the invention as claimed except the tension members and the garment conduits each have respective coefficients of friction, and each conduit has a coefficient of friction lower than the coefficient of friction of the strands of the tension member.  However, it would have been obvious to one of 
With respect to claim 5, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses at least one tensioner (26 which encompasses tension-adjusting nut  58 or 26’ which encompasses tension-adjusting nut 58, as shown in figs.1 and 6-7) and ([Col.3], lines 65-68) and ([Col.4], lines 1-6) disposed in line with at least one of the one or more tension members or flexible non-elastic cables (28 and 28’) for tensioning the at least one tension member.  
With respect to claim 6, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses at least one of the one or more tension members or flexible non-elastic cables (28 and 28’) further comprises at least one tension regulator (60) and ([Col.4], lines 26-33) disposed for balancing tension differences between different strands of the at least one tension member.  
With respect to claim 7, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses garment is configured for the articulating joint being a knee with a patella in a leg of the human body, garment is configured so that the path of at least one of the one or more tension members comprises a lateral segment disposed to extend generally vertically proximate and lateral to the patella and a medial segment disposed to extend generally vertically proximate and medial to the patella (as shown in fig.2).  

With respect to claim 14, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses a garment (16) wearable by a user (as shown in figs.1, the garment is donned on the lower extremity of the user), the garment comprising a closed tensionable loop (shown in fig.8 the flexible non-elastic cables (28 or 28’) split to form a closed loop) and a tensioner (26 and 26’) and ([Col.3], lines 54-68) and ([Col.4], lines 1-6) disposed for tensioning the tensionable loop, the loop comprising a tension member or flexible non-elastic cables (28 and 28’) made of a flexible and substantially longitudinally inextensible material ([Col.3], lines 40-41) arranged to freely move along a conduit (30 and 30’, fig.1) within or on the garment, wherein: the conduit (30 and 30’), fig.8) is arranged to cross over itself between a lateral and a medial side on the anterior of a leg of the user at least one of above and below a knee of the leg (as shown in fig.8);33Embrace-1-855-14296 the tensionable loop (having flexible in-elastic cables 28 and 28) is disposed to apply pressure to at least one of a lateral collateral ligament and a medial collateral ligament of the user when the garment is worn by the user and the tensionable loop is tensioned (Abstract, the flexible non-elastic cables are discloses as tensioned cable inherently apply pressure when tighten as such will apply pressure to at least one of a lateral collateral ligament and a medial collateral ligament of the user when the garment is worn by the user).  
As to claim 14:
Note: FIG. 8 is a plan view similar to FIG. 1 but illustrating an alternate embodiment of the present invention.

With respect to claim 15, Picchione substantially discloses the invention as claimed except a belt disposed to fit around the waist of the user and wherein the tensionable loop is anchored to the belt.
Lipov however teaches in an analogous art a garment to be positioned to the lower extremity of the user (Abstract); the abstract comprising a closed loop (14 and 15) and a belt or waistband (14) to which the loops are anchored (as shown in fig.1).
In view of the teachings of Lipov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Picchione by incorporating a belt for anchoring the tensionable loop as an additional reinforcement mechanism.
With respect to claim 16, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses the conduit (30 and 30’) is arranged along a path that circles the leg at a distal region of a triceps surae of the leg (as shown in fig.8).  
With respect to claim 19, P the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses a wearable garment (16) for stabilizing a knee of a user (as shown in fig.8) comprising: a closed tensionable loop (shown in fig.8 the flexible non-elastic cables (28 or 28’) split to form a closed loop) arranged to freely move along a conduit (30 and 30’) disposed within or on the garment; and an adjustable tensioner (26 which encompasses tension-adjusting nut  58 or 26’ which encompasses tension-adjusting nut 58, as shown in figs.1 and 6-7) and ([Col.3], lines 65-68) and ([Col.4], lines 1-6) in or on the loop for 
 As to claim 19:
Note: FIG. 8 is a plan view similar to FIG. 1 but illustrating an alternate embodiment of the present invention.

With respect to claim 20, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses the conduit (30 and 30’) is arranged along a path that circles the leg at a distal region of a triceps surae of the leg (as shown in fig.8).    
With respect to claim 21, the combination of Picchione/Lipov substantially discloses the invention as claimed. Picchione further discloses the tensionable loop comprises a tension member of a substantially longitudinally inextensible material extending along the conduit ([Col.3], lines 40-41) flexible non-elastic cables (28 or 28’).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Picchione as applied to claim 14 above, and further in view of Torry U.S. Patent No. (8,296,864 B2).
With respect to claim 17, the combination of Picchione/Lipov substantially discloses the invention as claimed except an anchor member and wherein the tension member and the anchor member are jointly at least partially configured to at least encircle the thigh.  
Torry however, teaches in an analogous art a garment comprising a plurality of loops or bands (as shown in fig.1) for providing tension and an anchor member (38, 38 fig.3) and ([Col.6], lines 35-39) jointly at least partially encircle the thigh (as shown in fig.3).
In view of the teachings of Torry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Picchione/Lipov by incorporating anchor member jointly at least partially encircle the thigh for load transferring 
With respect to claim 18, the combination of Picchione//Lipov/Torry substantially discloses the invention as claimed.  Picchione further discloses the tension member or flexible non-elastic cables (28 or 28’)  is configured to at least partially encircles the thigh (as shown in fig.8).  

Response to Arguments
Applicant’s arguments, see pages 8-9  filed 05/04/2021, with respect to the rejection(s) of claim(s) 1-2, 5-7, 13-14, 16 and 19-24 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lipov.
Claims 3-4 rejections under 35 U.S.C. section 112(b) has been withdrawn in view of Applicant’s amendment.
Claims 7-12 and 17-18 rejections under 35 U.S.C. section 101has been withdrawn in view of Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786